          Case 1:19-cv-00766-NONE-GSA Document 17 Filed 11/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   LONNELL B. DIGGS,                               1:19-cv-00766-NONE-GSA-PC
12                                                   FINDINGS AND RECOMMENDATIONS,
                  Plaintiff,                         RECOMMENDING THAT THIS CASE BE
13                                                   DISMISSED, WITH PREJUDICE, FOR
           vs.                                       FAILURE TO STATE A CLAIM
14                                                   (ECF No. 1.)
     JOHN DOE, et al.,
15                                                   OBJECTIONS, IF ANY, DUE IN
                  Defendants.                        FOURTEEN (14) DAYS
16

17

18

19

20   I.     BACKGROUND
21          Lonnell B. Diggs (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
23   commencing this action on May 31, 2019. (ECF No. 1.) On June 21, 2019, Plaintiff filed the
24   First Amended Complaint as a matter of course. (ECF No. 9.) On July 15, 2019, Plaintiff filed
25   a motion to amend and lodged a Second Amended Complaint. (ECF Nos. 11, 12.) The court
26   granted Plaintiff’s motion to amend and the Second Amended Complaint was filed on July 15,
27   2019. (ECF Nos. 13, 14.) On October 2, 2020, the court screened Plaintiff’s Second Amended
28   Complaint under 28 U.S.C. § 1915A and dismissed it for failure to state a claim, with leave to

                                                    1
           Case 1:19-cv-00766-NONE-GSA Document 17 Filed 11/25/20 Page 2 of 2



 1   amend within thirty days. (ECF No. 15.) The thirty-day deadline has now expired and Plaintiff
 2   has not filed a Third Amended Complaint or otherwise responded to the court’s order. 1 As a
 3   result, there is no pleading on file which sets forth any claims upon which relief may be granted.
 4           Accordingly, IT IS HEREBY RECOMMENDED that:
 5           1.      Pursuant to 28 U.S.C. § 1915A, this case be DISMISSED, with prejudice, based
 6                   on Plaintiff’s failure to state a claim upon which relief may be granted under §
 7                   1983; and
 8           2.      The Clerk be directed to close this case.
 9           These findings and recommendations are submitted to the United States District Judge
10   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
11   (14) days from the date of service of these findings and recommendations, Plaintiff may file
12   written objections with the court.        Such a document should be captioned “Objections to
13   Magistrate Judge’s Findings and Recommendations.”             Plaintiff is advised that failure to file
14   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
15   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
16   (9th Cir. 1991)).
17
     IT IS SO ORDERED.
18

19       Dated:     November 24, 2020                                   /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
                     1
27                     The United States Postal Service returned the order on October 16, 2020 as
     undeliverable. A notation on the envelope indicates that Plaintiff is paroled . Plaintiff has not notified
28   the court of any change in his address. Absent such notice service at a party’s prior address is fully
     effective. Local Rule 182(f).
                                                         2
